Citation Nr: 1749737	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-31 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2015, the Veteran presented testimony during a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This case was most recently before the Board in July 2016 when it was remanded for additional development.  It has returned to the Board for adjudication. 


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran has bilateral sensorineural hearing loss for VA purposes that is related to his active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss have been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is granting the full benefits sought on appeal, no further discussion of compliance with VA's duties to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) a current disability; (2) a disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

There are specific requirements regarding what constitutes a hearing loss disability under VA law.  The threshold for normal hearing is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

VA treatment records show an audiology consult in June 2014 wherein the Veteran was diagnosed with bilateral sensorineural hearing loss.  The pure tone thresholds were:

HERTZ
500
1000
2000
3000
4000
Right
35 dB
40 dB
35 dB
30 dB
35 dB
Left
45 dB
50 dB
65 dB
--
70 dB
 
Based on the above, the Veteran meets the requirements for a hearing loss disability under VA law.  

The Veteran attributes his hearing loss to in-service exposure to gunfire in service as a machine gunner.  See October 2015 Hearing Transcript.  His DD-214 documents his military occupational specialty of machine gunner.  The Board finds the Veteran's reports of in-service noise exposure credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2014).  

During a July 2009 VA examination, the examiner indicated that the Veteran's pure tone thresholds were:

HERTZ
500
1000
2000
3000
4000
Right
30 dB
25 dB
20 dB
20 dB
25 dB
Left
25 dB
25 dB
20 dB
20 dB
30 dB

The examiner indicated that the Veteran's mild hearing loss did not meet the criteria for a disability under VA regulations. 

The Veteran was afforded an additional VA examination in February 2016.  The examiner did not record pure tone thresholds, stating that there was poor test-retest reliability with the Veteran's behavioral responses to testing and poor correlation between behavioral responses and other results from non-behavioral testing.  The examiner stated that given the unreliable nature of the Veteran's responses to testing, the existence of hearing loss remains unknown.  

In August 2016, the VA examiner again found the Veteran's test results unreliable, not reflective of current hearing status, and not appropriate for use in disability determination.  An addendum VA opinion was provided in October 2016.  After a review of the claims file, the VA audiologist indicated that the Veteran had a history of unreliable responses to testing at the VA clinic over the previous 5 years.  However, the examiner noted that clinical hearing loss was present and that "at least some portion of that hearing loss is at least as likely as not due to noise exposure in active duty military service."      

Based on the above, the evidence is at least in equipoise as to whether the Veteran has bilateral sensorineural hearing loss that is related to his active service.  The Board notes that the July 2009 VA examination results did not reveal a hearing loss disability according to VA regulations.  However, the Veteran's June 2014 treatment records establish the presence of hearing loss during the appeal period.  As there is evidence of a current disability, reliable reports of in-service exposure to gunfire, and a VA opinion that "at least some portion" of the Veteran's hearing loss is related to noise exposure in service, the benefit of the doubt will be conferred in the Veteran's favor and his claim for service connection is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral sensorineural hearing loss is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


